Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 25-45 are allowed and renumbered as 1-21. Claims 1-24 are cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 25, 32 and 39:
The prior art of record,  Bondurant et al (U.S. Patent Application Publication No. 20090013140) teaches systems and methods for commonality factoring for storing data on removable storage media. The systems and methods allow for highly compressed data, e.g., data compressed using archiving or backup methods including de-duplication, to be stored in an efficient manner on portable memory devices such as removable storage cartridges. The methods include breaking data, e.g., data files for backup, into unique chunks and calculating identifiers, e.g., hash identifiers, based on the unique chunks. Redundant chunks can be identified by calculating identifiers and comparing identifiers of other chunks to the identifiers of unique chunks previously calculated. When a redundant chunk is identified, a reference to the existing unique chunk is generated such that the chunk can be reconstituted in relation to other chunks in order to recreate the original data. 
The prior art of record, Teodosiu et al (U.S. Patent Application Publication No. 20050262167) teaches a method for updating objects over limited bandwidth networks. Objects are updated between two or more computing devices using remote differential compression (RDC) techniques such that required data transfers are minimized. In one aspect, efficient large object transfers are achieved by recursively applying the RDC algorithm to its own metadata; a single or multiple recursion step(s) may be used in this case to reduce the amount of metadata sent over the network by the RDC algorithm. Objects and/or signature and chunk length lists can be chunked by locating boundaries at dynamically determined locations. A mathematical function evaluates hash values associated within a horizon window relative to potential chunk boundary.
The prior art of records do not render obvious to one ordinary skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “A computer implemented method for deduplicating a storage object comprised of a plurality of chunks of data, comprising: determining a value of a hash of a window of data of a storage object; determining whether the value of the hash of the window of data satisfies a predetermined mathematical property for a number indicating the window corresponds to a chunk boundary, wherein an endpoint of the chunk boundary comprises an end of a last section of the window of data satisfying the predetermined mathematical property, and wherein a starting point of the chunk boundary comprises an end of a last section of a chunk boundary of a previous chunk; storing a storage object chunk boundary based on the window of data in response to the hash of the window of data meeting the predetermined mathematical property; determining a new window of data in the storage object following the window of data in response to storing the storage object chunk boundary when the window of data is not an end of data of the storage object; and performing deduplication on chunks defined by stored storage object chunk boundaries” as cited in independent claims 25, 32 and 39. For example, see FIG. 4 of the drawings and paragraph [0043] and [0044] of the Specification. These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.

Claims 26-31, 33-38 and 40-45:
These claims are dependent claims. They are definite, enabled by the specification, and further limiting to the independent claim. They are patently distinct over the art of record for at least the same reasons above and are also allowable.

Relevant Prior Art
1. Tripathy et al, U.S. Patent Application Publication No. 20160350301, is directed to techniques and mechanisms to facilitate the strengthening of a data fingerprint. According to various embodiments, a data stream may be parsed into a plurality of data chunks. A hash function may be applied to each of the data chunks to determine a respective data chunk hash value. A respective data chunk fingerprint for each of the plurality of data chunks may be transmitted to a remote server. Each data chunk fingerprint may include the respective data chunk hash value and one or more respective intermediate hash values. 
2. Tripathy et al, U.S. Patent Application Publication No. 20160042008, is directed to techniques and mechanisms to facilitate the transmission of a data stream to a networked storage system. According to various embodiments, a determination may be made as to whether an amount of available computing resources at a client device meets or exceeds a computing resource availability threshold at the client device. A processing operation on a data stream may be performed at the client device to produce a pre-processed data stream when the amount of available computing resources meets or exceeds the computing resource availability threshold. The pre-processed data stream may be transmitted to a networked storage system for storage via a network. The networked storage system may be operable to store deduplicated data for retrieval via the network. 
The above references are pertinent arts listed in PTO-892 from. They are directed to the same field of invention to the state of art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-270-1223.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        05/27/2022